207 Mich. App. 249 (1994)
LAURY
v.
GENERAL MOTORS CORPORATION
Docket No. 157662.
Michigan Court of Appeals.
Submitted February 17, 1994, at Lansing.
Decided May 5, 1994.
Approved for publication October 11, 1994, at 9:15 A.M.
Braun Kendrick Finkbeiner (by Bruce L. Dalrymple and Scott C. Strattard), for the defendant.
Before: WEAVER, P.J., and JANSEN and E. SOSNICK,[*] JJ.

ON REMAND, ON REHEARING
PER CURIAM.
In August 1979, plaintiff broke his right knee and left ankle in an automobile accident not related to his work. Plaintiff returned to work as a laborer in February 1980. He left his job in July 1981 when he could no longer perform his job as a hoist operator because of the pain it caused in his legs and back. Plaintiff received a return-to-work notice dated December 22, 1981.
Subsequently, plaintiff filed a petition for worker's compensation benefits. A magistrate denied plaintiff benefits, but the Worker's Compensation Appeal Board granted him a closed award of benefits from July 15, 1981, through December 22, 1981. The appeal board found there was no pathological aggravation of the plaintiff's knee and ankle condition, but ruled he was entitled to these *251 benefits for the aggravation of symptoms to his preexisting orthopedic disabilities.
This Court denied defendant's application for leave to appeal in an order dated March 3, 1992 (Docket No. 142167). Defendant subsequently applied for leave to appeal to the Supreme Court. The Supreme Court, in lieu of granting leave to appeal, issued an order remanding this case to the Court of Appeals for consideration as on leave granted. 441 Mich. 860 (1992). We affirm.
The sole issue before us is whether plaintiff is entitled to worker's compensation benefits when plaintiff's disability is a result of symptoms that occur at work but the underlying pathological condition relating to the symptoms is due solely to a nonwork-related automobile accident.
This Court has held that a disability based only upon increased symptoms, not an aggravation of the underlying condition, is compensable under the act. McDonald v Meijer, Inc, 188 Mich. App. 210; 469 NW2d 27 (1991), and Siders v Gilco, Inc, 189 Mich. App. 670; 473 NW2d 802 (1991). Under Administrative Order No. 1994-4 and Administrative Order No. 1992-8, we are constrained to follow this precedent and affirm the case before us.
If we were not so constrained, we would reverse on the ground that the worker's compensation law does not provide compensation where there is no aggravation of the underlying pathological condition. See Castillo v General Motors Corp, 105 Mich. App. 776; 307 NW2d 417 (1981), Weinmann v General Motors Corp, 152 Mich. App. 690; 394 NW2d 73 (1986), and Kostamo v Marquette Iron Mining Co, 405 Mich. 105; 274 NW2d 411 (1979).
Affirmed.
JANSEN, J. (concurring).
I agree with the majority opinion insofar as it affirms the Worker's Compensation *252 Appeal Board's order granting plaintiff an award of worker's compensation disability benefits based on the aggravation of symptoms related to plaintiff's preexisting orthopedic disabilities. However, unlike the majority, I believe that McDonald v Meijer, Inc, 188 Mich. App. 210; 469 NW2d 27 (1991), and Siders v Gilco, Inc, 189 Mich. App. 670; 473 NW2d 802 (1991), were correctly decided. Accordingly, I would follow those cases, not because I am bound by Administrative Order No. 1994-4, but because I believe those cases correctly resolve the issue at hand.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.